Citation Nr: 1744932	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for residuals of a bone chip in the shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 through December 1967.  This period of active duty included service in Vietnam, where he was decorated with the Bronze Star Medal with Combat "V" device and the Purple Heart for distinction in combat against the enemy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Testimony was received from the Veteran during a July 2010 Travel Board hearing.  A transcript of this testimony is associated with the claims file. 

The Board previously remanded this matter in December 2010 and December 2014 for further development, to include: obtaining records for the Veteran's cervical spine surgery in 1977, treatment at the Vet Center from May 2007 through the present, and any other treatment identified by the Veteran; arranging the Veteran to undergo VA examinations of his back, neck, and shoulders; and readjudication of the issues on appeal by the agency of original jurisdiction.  In a June 2017 rating decision the RO awarded service connection for scars on right lower posterior back, left upper posterior shoulder, right upper posterior shoulder and as residual of fusion of C6-7 and severe multilevel degenerative disc disease.  The Board is satisfied that the directed development action has been performed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran does not have a current diagnosis of residuals of a bone chip in the shoulders.


CONCLUSION OF LAW

The criteria for service connection for residuals of a bone chip in the shoulders, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in July 2007.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded a VA examination in April 2017.  The VA examiner reviewed the Veteran's claims, his electronic records, and conducted an in-person examination.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Thus, to the extent possible, there has been substantial compliance with the Board's December 2014 remand directives.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand no required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

During the July 2010 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303 (b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra. 

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2015).

Residuals of Bone Chip in the Shoulders

The Veteran has claimed that he fell on multiple occasions during service, both during boot camp and in Vietnam, and sustained injuries to his neck and shoulder.  The Board notes that service-connection is presently in effect for various upper body disabilities including a left shoulder rotator cuff tear with arthritis, cervical spine fusion of C6-7 with severe multilevel degenerative disc disease, residual scaring from the cervical spine fusion, left upper extremity radiculopathy, and shrapnel wound scars of the right and left upper posterior shoulder.  He is currently seeking service connection for residuals of a bone chip in the shoulders.  

His service treatment records (STR) show that the Veteran was treated for neck, back, and shoulder pain in August 1966, March 1967, and June 1967.  

Post-service evidence shows that the Veteran has had a lengthy history of cervical spine damage with associated radiculopathies in the upper extremities which were first diagnosed in approximately 1977.  The VA treatment records show that he underwent a 1977 cervical discectomy.  Subsequent VA treatment records from 2007 through 2012 document ongoing complaints of neck and left shoulder pain with radiological evidence of severe multi-level cervical spine degenerative disc disease and left upper extremity radiculopathy.  These findings were confirmed during VA examinations performed in January 2011 and May 2012.  However, these records do not show a diagnosis of a shoulder condition as residuals of a bone spur in the shoulders. 

In December 2014 the Board remanded this issue in order to afford the Veteran a VA examination.  In April 2017 the Veteran was afforded a VA examination to address the issue of residuals of a bone chip in the shoulders.  The Veteran was diagnosed with rotator cuff tear and degenerative arthritis of the left shoulder.  There was no indication that there was a diagnosis of any condition related to residuals of a bone chip in the shoulders.

Following the April 2017 VA examination, the examiner concluded that it was less likely than not the Veteran's shoulder condition was due to or a result of cervical degenerative disc disease.  He reasoned that "according to Veteran and the records, the bone chip was never in the shoulder.  The bone chip was in the neck."  The examiner further stated that the Veteran's rotator cuff condition and degenerative arthritis of the left shoulder are likely due to his March 1967 left shoulder injury.  (As noted above, service connection has been awarded for the Veteran's cervical spine disability).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It was plainly stated by the Veteran that the bone chip was not related to his shoulders.  This claim was supported by the April 2017 examiner's medical conclusion.  Furthermore, the Veteran was awarded service connection for limitation of motion of the arm, rotator cuff of the left shoulder with arthritis in June 2017 under Diagnostic Code 5201.  In addition, the Veteran was awarded service connection for fusion of the C6-7 and severe multilevel degenerative disc disease by the RO in July 2010 under Diagnostic Code 5243.  The Board finds that these diagnostic codes contemplate the symptomology of the Veteran's claimed residuals of a bone chip in the shoulders. 

Accordingly, the Board finds that in absence of a currently diagnosed disability, the claim for entitlement to service connection for residuals of a bone chip in the shoulders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); See also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a bone chip in the shoulders is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


